Citation Nr: 0323625	
Decision Date: 09/11/03    Archive Date: 09/23/03	

DOCKET NO.  99-06 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for chronic disability 
manifested by skin rash, including as a result of 
undiagnosed illness.   

2.	Entitlement to service connection for chronic disability 
manifested by fatigue and headaches, including as a result 
of undiagnosed illness.   

3.	Entitlement to service connection for chronic disability 
manifested by nervous symptoms, including as a result of 
undiagnosed illness.   

4.	Entitlement to service connection for a chronic disability 
manifested by low back pain, including as a result of 
undiagnosed illness.   

5.	Entitlement to service connection for a chronic disability 
manifested by shortness of breath, including as a result 
of undiagnosed illness.   

6.	Entitlement to residuals of a right little finger injury.   

7.	Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to 
October 1981 and from January 1991 to July 1991, including 
service in the Persian Gulf area from February 1991 to 
June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO).  

This case was previously before the Board in August 2000.  It 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  For reasons indicated 
below the case is again being remanded to the RO.  


REMAND

There has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law by the President.  This liberalizing law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (essentially eliminate the requirements that a 
claimant submit evidence of a well-grounded claim and provide 
VA will assist the claimant in obtaining evidence necessary 
to substantiate a claim.)  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(d) (2002).  

The new law and regulation also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

Here while the veteran was provided the substance of the 
pertinent regulatory provision, 38 C.F.R. § 3.159, in the 
April 2003 supplemental statement of the case VA did not 
specifically inform the veteran of which portion, if any, of 
the evidence is to be provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  

Here the issue at hand is whether the veteran has various 
disabilities involving residuals of disease and/or injuries 
claimed to have been sustained during his active service or 
to have resulted from such service to include his service in 
the Persian Gulf War.  

Unfortunately the veteran's complete service medical records 
may not be on file.  The RO has taken the task of assisting 
the veteran in obtaining his missing service medical records, 
pursuant to the Board's August 2000 remand, and developing 
his claim to the extent possible and has, in the Board's 
opinion, met any preliminary duty to assist required in such 
circumstances.  Hayre v. West, 188 F. 3d, 1327 (Fed. Cir. 
1999).  Specifically, the RO has made multiple requests of 
the National Personnel Records Center for the veteran's 
service medical records as well as to the U. S. Army Reserve 
Personnel Center.  Unfortunately such attempts have not been 
fruitful and the veteran has been apprised by the April 2003 
supplemental statement of the case that all attempts to 
obtain these records have been to no avail.  

Notwithstanding this, the Board believes that a further 
attempt to obtain service medical records should be 
undertaken.  Here we observe that the veteran was provided 
letters by the RO in September 2000 and January 
2001requesting his assistance in obtaining pertinent records 
from his National Guard/Reserve unit.  It does not however 
appear that the veteran responded to this request.  His 
assistance in this matter should again be solicited and he 
should be informed that his failure to cooperate in this 
endeavor might result in adverse action on his claims.  

A preliminary review of the veteran's available service 
medical records shows that on June 8, 1995, while the veteran 
was on active duty for training he sustained an injury to his 
back in the line of duty while lifting a box of canned juice.  
Subsequent to this injury a private computer tomography scan 
of the veteran's lumbar spine, in October 1995, was reported 
to be highly suggestive of a left centro-lateral disc 
herniation of the L5 - S1 level.  Significantly, when 
examined by VA in April 1995 several months prior to the 
June 1995 back injury an X-ray of the veteran's lumbosacral 
spine was interpreted to show only mild lumbar spondylosis 
with bilateral sacralization of L5 and preservation of the 
visualized intervertebral disc space.  The Board observes 
that the newly enacted VCAA and case law (See Horwitz v. 
Brown, 5 Vet. App. 217 (1993)) mandates that where there is a 
reasonable possibility that a current condition is related to 
a residual of a condition experienced in service, a VA 
medical examination is necessary to make a decision on the 
claim.  

In view of the above, the case is REMANDED to the RO for the 
following actions:  

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain what if any information (medical 
or lay evidence) not previously provided 
to the Secretary is necessary to the 
issues currently on appeal.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
again request his assistance in obtaining 
any service medical records that may be 
retained by the National Guard/Reserve 
unit to which he has been assigned.  All 
attempts to obtain these records should 
be documented and the veteran should be 
informed of the results.  

3.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature and extent of any existing low 
back disorder, and, whether any existing 
low back disorder is as least as likely 
related to the June 1995 back injury 
noted in service during active duty for 
training.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
support his or her assessment by 
discussing medical principles as applied 
to specific medical evidence in the case.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should acknowledge such review 
and examination report.  All examination 
findings along with the complete 
rationale for the opinion and conclusion 
reached should be set forth in the 
report.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) and complies with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate correction action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1995).  

5.  After completion of the foregoing, 
the RO is asked to review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and its 
implementing regulations are fully 
complied with and satisfied.  After 
undertaking any additional development 
deemed essential, the RO should 
readjudicate, in light of the additional 
evidence, the issues on appeal.  

If any of the benefits sought on appeal remains denied, the 
veteran should be provided with a supplemental statement of 
the case.  The supplemental statement of the case should 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinet to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



